Citation Nr: 1224442	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected low back disability. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service connected low back disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected low back disability. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected low back disability. 

5.  Entitlement to service connection for a left foot disability, to include as secondary to a service connected low back disability. 

6.  Entitlement to service connection for a right foot disability, to include as secondary to a service connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 and from September 1969 to October 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal. 

In April 2009, the Veteran presented testimony at RO before the undersigned Veterans Law Judge.  A transcript of this personal hearing is in the Veteran's claims folder. 

The case was previously before the Board in November 2010, when it was remanded for examination of the veteran and medical opinions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the April 2009 hearing is no longer employed by the Board.  In June 2012, the Veteran was informed of this, and provided several options to proceed with his appeal.  The Veteran has requested an additional hearing before a current Veterans Law Judges sitting at the RO.  A remand to afford him the opportunity to appear at the requested Travel Board Hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board Hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




